Citation Nr: 0210935	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  00-15 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a nervous disorder, 
variously diagnosed.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel
INTRODUCTION

The veteran had active service from March 1977 to October 
1977 and a period of ACDUTRA from June 1975 to December 1975.  
These claims stem from the active service time.

This appeal arises from a rating decision from the Department 
of Veterans Affairs (VA) New York, New York Regional Office 
(RO) that denied the veteran's claim for service connection 
for a back injury and denied service connection for 
personality disorder claimed as nervous disorder/depression.  

Pursuant to the veteran's request a hearing at the RO before 
a local hearing officer via video teleconferencing was held 
in September 2000.  A transcript of the hearing is in the 
claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to 
service connection for a nervous disorder and a back disorder 
has been obtained by the RO.

2.  The evidence does not show that a current nervous 
disability is related to the veteran's service.  The veteran 
was diagnosed with a personality disorder in service and the 
contemporaneous evidence at that time did not show any 
acquired psychiatric disability.  A psychosis was not 
demonstrated within 1 year of separation from active service.

3.  There is no competent medical evidence to show that the 
veteran has a current chronic disability of the back related 
to service.  Even if the veteran was treated for his back in 
service, there is no showing of a chronic back disability 
post service.



CONCLUSIONS OF LAW

1.  An acquired nervous disorder was not incurred in or 
aggravated by service; a personality disorder is not a 
disability for which benefits can be paid.  A psychosis may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A 
(West 1991 and Supp. 2002); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2001).

2.  A chronic back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A 
(West 1991 and Supp. 2002); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claims for service connection for a nervous condition and 
for a back condition.  A letter addressing the VCAA 
requirements was sent to the veteran in February 2001.  This 
letter, other letters sent to the veteran, and the SOC and 
SSOC in this case collectively inform the veteran of what 
evidence he must obtain and which evidence VA would seek to 
obtain, as required by section 5103(a), as amended by the 
VCAA, and by § 3.159(b), as amended by 66 Fed. Reg. at 
45,630.  See Quartuccio v. Principi, __ Vet. App. __,  __, 
No. 01-997, slip op. at 7, 2002 WL 1357300, at *4 (June 19, 
2002).  Further, it appears that all pertinent evidence has 
been obtained.  Therefore, there is no evidence that there 
are additional records that should or could be obtained, nor 
is there evidence that other development is necessary.  Thus, 
no further assistance to the veteran is required to comply 
with the duty to assist him.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

As part of this, the veteran reported in a VA treatment 
record in August 1999 that he was planning on appealing a 
denial of Social Security Administration (SSA) disability 
benefits.  There is no indication that any records associated 
with the denial of disability benefits should be obtained as 
current treatment records are of record and there is no 
showing that any SSA records would provide information 
different that that already of record.  Therefore, there 
would be no useful purpose in obtaining a copy of medical 
records, if any, upon which the SSA decision denying benefits 
to the appellant was based.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  For similar reasons, while on VA 
psychiatric examinations, the veteran reported treatment at 
private hospitals in 1987 and 1991, there is no showing that 
these records should be obtained, as there is no showing they 
would show anything different than the evidence of record.  
The treatment reported was not for a back or acquired 
psychiatric disorder.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303(a) (2001). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

1.  Entitlement to service connection for a nervous disorder, 
variously diagnosed.

The veteran's service medical records show that no history of 
nervous trouble was reported.  On examinations, the veteran's 
psyche was clinically evaluated as normal.  The veteran was 
treated in service for alcohol addiction beginning in April 
1977 and in May 1977 was diagnosed with antisocial 
personality disorder.  A report for psychiatric examination 
in May 1977 shows the veteran was placed on active duty for 
failure to attend a National Guard meeting.  When he arrived 
he was very unkempt and was counseled often but to no avail.  
It was noted that he seemed to have no self motivation, had 
no interest in the Army, and fit the general characteristics 
of being shiftless and unreliable.  His conduct and 
efficiency were both unsatisfactory.  He refused orders and 
was almost regularly intoxicated.  He talked about doing 
anything to get out of the service.  One day he showed for 
formation in combat boots, PT blues, and a steel pot with a 
strap around his neck.  He reported to have been court 
martialed for being AWOL, however he had no records and they 
were trying to be located.  An Article 15 was pending for 
disobeying an lawful order.  The veteran professed himself to 
be suicidal and was going to kill someone.  

On a mental status examination, the veteran's mood was level 
and the impression was no significant mental illness.  A May 
1977 psychiatric evaluation showed a history of extremely 
unsatisfactory history of shiftlessness, intoxication, and 
homicidal ideas.  He had been hospitalized the previous week 
for intoxication and homicidal statements.  His mental status 
examination was essentially clear for any gross psychosis; 
however, this individual was basically unsocialized and his 
behavior pattern will bring him repeatedly into conflict with 
society.  The diagnosis was personality disorder:  alcohol 
addiction and antisocial personality.  

Post service VA treatment records, hospitalization records, 
and examinations include that on VA examination in October 
1993, the veteran reported that he began drinking at age 17, 
it escalated while in the Army, and then he drank heavily 
upon discharge.  He had been depressed all along, admitted to 
depressed mood and depressed affect, and stated that he was 
also suicidal.  The summary was that the individual presented 
with a long history of alcohol abuse as a form of treatment 
for his depressive reaction or dysthymic disorder.  The 
diagnosis was dysthymic disorder.  

The veteran was hospitalized in July 1989 for alcohol 
dependence and polysubstance abuse, in remission.  He was 
hospitalized from July 1993 to August 1993 for alcohol 
dependence and personality disorder, not otherwise specified 
with antisocial features.  On a general medical examination 
in August 1996, the diagnosis included alcoholism and 
depression.  The veteran was seen for individual therapy in 
July 1996 and from July 1998 to January 2001.  Treatment 
records in March 2000, April 2000, and August 2000 note a 
history of bipolar disorder (depressed). 

On a VA examination in May 1999, the diagnoses were alcohol 
dependence in remission, cocaine abuse in remission, 
antisocial personality disorder (primary diagnosis).  The 
veteran had been alcohol free for two years.  On examination 
he denied being depressed.

At the RO hearing in September 2000, the veteran reported 
that he was not treated for a mental problem prior to service 
or during National Guard service.  The veteran reported he 
drank alcohol in service to medicate the pain from his back 
problem.

In the present case, the veteran essentially maintains that 
he should be granted service connection for a nervous 
condition, which he claims to have had its onset or to be 
otherwise attributable to his service.  The service medical 
records show that the appellant was diagnosed with a 
personality disorder.  It is noted that personality disorders 
are specifically excluded as diseases or injuries within the 
meaning of applicable legislation providing for compensation 
benefits (see 38 C.F.R. § 3.303(c)) (2001).  Thus, any 
potential claim for service connection for a personality 
disorder in this case would fail based on the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

After service, beginning, based on the veteran's report of 
treatment, in the 1980s, the veteran has been variously 
diagnosed with dysthymia, bipolar disorder, a personality 
disorder, and depression.  The veteran has submitted no 
competent medical evidence to establish a nexus between any 
current psychiatric disability and his service.  While the 
October 1993 VA examination report addressed a history of 
alcohol use due to depression, the contemporaneous evidence 
does not show a diagnosis of depression in service.  

While the Board has considered the veteran's contentions, 
they do not constitute competent evidence with respect to 
medical causation, diagnosis, and treatment.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no showing in 
the competent medical evidence of treatment for a psychiatric 
disability in service or within one year of separation from 
service.  As such, the Board finds that the preponderance of 
the evidence weighs against the claim for service connection 
for a nervous disorder.

2.  Entitlement to service connection for a back disorder.

The veteran's service medical records are negative for 
treatment or diagnosis of a back injury or back condition.  
On enlistment examination in November 1973, a history of 
swollen or painful joints was reported, no history of back 
pain was reported and examination was normal.  VA treatment 
records and examinations post service are negative for 
history, complaints, treatment, or diagnosis of a back 
condition.  The records show the veteran was seen for 
treatment for other complaints, including treatment for 
alcohol dependence.

At the RO hearing in September 2000, the veteran reported 
that in service he thought he had a slipped disc, for which 
he had been diagnosed, and at the beginning of the hearing 
reported being seen in service many times for his back.  The 
veteran reported he had x-rays where the back injury did not 
show up but he felt he had it and he knew the pain he had.  
He reported he used alcohol as a pain reliever.  Later during 
the hearing, he reported in service in the National Guard he 
strained his back.  He reported he was seen for his back, but 
they could not find anything wrong.  He thought this was in 
the summer of 1974.  He was seen twice and was given some 
painkillers and did not go back.  He was not seen 
subsequently in service for his back.
 
In this case no chronic disability of the back was found in 
service or post service.  Although the veteran contended that 
he had been treated for his back in service, there is no 
showing from the competent medical evidence that the veteran 
has a current chronic disability of the back and as such the 
claim is denied.  Therefore, as there is no current medical 
evidence to establish the presence of a chronic current 
disability of sinusitis, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

While the Board has considered the veteran's contentions, 
they do not constitute competent evidence with respect to 
medical causation, diagnosis, and treatment.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no showing in 
the competent medical evidence of treatment, complaints, or 
diagnosis of a current chronic back disability.  As such, the 
Board finds that the preponderance of the evidence weighs 
against the claim for service connection for a back 
condition.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a nervous disorder, 
variously diagnosed, is denied.

Entitlement to service connection for a back disorder is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

